DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) in view of Aoyama et al. (US 10,303,945), and further in view of Mott et al. (US 9,432,421).
As per claim 1, Bortz et al., hereinafter Bortz, discloses a system, comprising: 
at least one emitor configured to receive data signals and emit a lighting sequence based on the received data signals (col. 18, line 51-65 where an optical transceiver can receive and transmit optical signals); and
a computing device in communication with the at least one emitor, the computing device including a local intelligence module, a display and a recording device (col 40, line 50- col. 41, line 5 where the camera inherently contains at least a display and a recording device), wherein the computing device is configured to:
acquiring, by the recording device, a plurality of images of an area (col 40, line 50- col. 41, line 5 where the camera can take many images of an environment); 
generate, based on the plurality of images of the area, an augmented reality presentation, wherein the augmented reality presentation includes first augmented reality objects from a first source (col. 41, line 23-30,  where an icon from a beacon source representative of a business is overlaid); 
determining whether the plurality of image includes the lighting sequence (col. 26, line 62- col. 27, line 20 where the optical data sequence can be found); 
based on determining that the plurality of images comprises the lighting sequence, processing the lighting sequence to output additional image data (col. 26, line 62- col. 27, line 20 discloses that after the presence of an optical data sequence has been detected, additional information can be displayed on the screen of the device.  Additional information could be identified and “The type of symbol used may reflect one or more categories obtained from the TID”), wherein the additional image data include second augment reality objects (col. 27, line 6-11 where the symbol may be used to augment the real-time video imagery and the name and/or category information may be displayed near the symbol; col. 27, line 22-29 where additional information may be displayed),
incorporating the additional image data into each of the plurality of images to yield an integrated image (col. 27, line 3-29 where the identified information is overlaid), wherein the integrated image includes the first augmented reality objects and the second augmented reality objects (Figure 8, item 812; col. 28, line 54-66 where all the 
displaying the integrated image at the display (col. 27, line 23-25), and 
isolate a portion of the plurality of images that is associated with the at least one emitor (col. 26, line 62- col. 27, line 20 where the optical data sequence associated with the images can be detected, the images are isolated by distinguishing from other images).  
It is noted Bortz does not explicitly teach the
emitor configured to receive data signals and emit a lighting sequence based on the received data signals. However, this is known in the art as taught by Aoyama et al., Aoyama. Aoyama discloses a display method in which the receiver 8011 (emitor) (Figure 18) receives information from the transmitter 8012 and, in response, transmits the information to the server 8013. The information could be light signals ([0346]).
It would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the teaching of Aoyama into Bortz because Bortz disclose a method of sharing information in an augmented reality system and Aoyama further discloses a method of identifying additional information for the purpose of enhancing personized experiences.
It is noted Bortz and Aoyama does not explicitly teach
wherein the local intelligence module is configured to:
However, this is known in the art as taught by Mott. Mott discloses an augmented reality system in which a still image is obtained (col. 3, line 51-54).  
It would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the use the teaching of Mott into Bortz and Aoyama because Bortz and Aoyama disclose a method of sharing information in an augmented reality system and Mott further discloses a method of stabilizing images for the purpose of enhancing personized experiences.
As per claim 5, Bortz, Aoyama and Mott demonstrated all the elements as disclosed in claim 1, and Bortz further discloses wherein the at least one emitor comprises an optical broadcaster (Figure 2A).  
As per claim 6, Bortz, Aoyama and Mott demonstrated all the elements as disclosed in claim 1, and Bortz further discloses wherein the lighting sequence comprises infrared light (col. 5, line 43-57 where the optical beam could be infrared).   
As per claim 7, Bortz, Aoyama and Mott demonstrated all the elements as disclosed in claim 1, and Mott further discloses an augmented reality system in which a stabilized image is obtained (col. 3, line 51-54).  
It would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the use the teaching of Mott into Bortz and Aoyama because Bortz and Aoyama disclose a method of sharing information in an 
As per claim 8, Bortz, Aoyama and Mott demonstrated all the elements as disclosed in claim 1, and Mott further discloses 
determine, based on user preferences, ones of the first augmented reality objects and the second augmented reality objects that do not meet the user preferences; and filter, from the integrated image, the ones of the first augmented reality objects and the second augmented reality objects that do not meet the user preferences. (col. 3, line 55- col. 7, line 7 where the matching process is considered a filtering process; POI that do not meet user criteria are not displayed).
It would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the use the teaching of Mott into Bortz and Aoyama because Bortz and Aoyama disclose a method of sharing information in an augmented reality system and Mott further discloses a method of identifying additional information for the purpose of enhancing personized experiences.
As per claim 21, Bortz, Aoyama and Mott demonstrated all the elements as disclosed in claim 1, and Bortz further discloses wherein processing of the computing device is operable without internet connection (col. 11, line 45-47 where the device could be integrated).  

Claims 9, 12, 15, 18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) in view of Aoyama et al. (US 10,303,945).
As per claim 9, Bortz discloses a method, comprising: 
(col 40, line 50- col. 41, line 5 where the camera can take many images of an environment), wherein the area comprises 
at least one emitor of an emitor array on a vehicle (col. 19, line 2 where the transceiver can be mounted on a vehicle), the at least one emitor of the emitor array being configured to receive data signals and emit a lighting sequence based on the received data signals (Figure 4A depicts a camera array; col. 18, line 51-65 where an optical transceiver can receive and transmit optical signals), the lighting sequence being indicative of an identification or a location of the at least emitor (col. 6, line 67- col. 7, line 2 where the signals carries the latitudinal, longitudinal and altitudinal information); 
generate, based on the plurality of images of the area, an augmented reality presentation, wherein the augmented reality presentation includes first augmented reality objects from a first source (col. 41, line 23-30,  where an icon from a beacon source representative of a business is overlaid); 
determining, by a computing device communicatively coupled to the recording device, whether the plurality of images includes the lighting sequence (col. 26, line 62- col. 27, line 20 where the optical data sequence can be found); 
based on determining that the plurality of images includes the lighting sequence, processing, by the computing device, the lighting sequence to output additional image data (col. 26, line 62- col. 27, line 20 discloses that after the presence of an optical data sequence has been detected, additional information can be displayed.  Additional information could be identified and “The type of symbol used may reflect wherein the additional image data include second augment reality objects (col. 27, line 6-11 where the symbol may be used to augment the real-time video imagery and the name and/or category information may be displayed near the symbol; col. 27, line 22-29 where additional information may be displayed); 
incorporating the additional image data into the plurality of images to yield an integrated image (col. 27, line 3-29 where the identified information is overlaid), wherein the integrated image includes the first augmented reality objects and the second augmented reality objects (Figure 8, item 812; col. 28, line 54-66 where all the identified information are identified, updated, overlaid and displayed, which includes a first AR object and a second AR object); and 
displaying the integrated image via a display on the computing device (col. 27, line 23-25).
It is noted Bortz does not explicitly teach the
emitor configured to receive data signals and emit a lighting sequence based on the received data signals. However, this is known in the art as taught by Aoyama. Aoyama discloses a display method in which the receiver 8011 (emitor) (Figure 18) receives information from the transmitter 8012 and, in response, transmits the information to the server 8013.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Aoyama into Bortz because Bortz disclose a method of sharing information in an augmented 
As per claim 12, Bortz and Aoyama demonstrated all the elements as disclosed in claim 1, and Bortz further discloses wherein the lighting sequence comprises infrared light (col. 5, line 43-57 where the optical beam could be infrared).
Claims 15 and 18 are medium claims with limitations similar to claims 9 and 12, respectively, where Bortz also discloses a non-transitory computer readable medium (column 45, lines 1-8), therefore are similarly rejected as claims 9 and 12, respectively.
As per claim 22, Bortz and Aoyama demonstrated all the elements as disclosed in claim 9, and Bortz further discloses wherein the processing the lighting sequence to output the additional image data further comprises: determining the identification and the location of the at least one emitor (Figure 7 depicts a transmitter identification dataset format; col. 6, line 67- col. 7, line 2 where the signals carries the latitudinal, longitudinal and altitudinal information).  
As per claim 23, Bortz and Aoyama demonstrated all the elements as disclosed in claim 22, and Bortz further discloses wherein the processing the lighting sequence to output the additional image data further comprises: based at least in part on the determined identification and the location of the at least one emitor (col. 6, line 67- col. 7, line 2 where the signals carries the latitudinal, longitudinal and altitudinal information).
As for determining an orientation and direction code of the vehicle, since Bortz already discloses identifying latitudinal, longitudinal and altitudinal information, it would have been obvious to one of ordinary skill in the art to extend its positional information enhancing personized experiences. 6  
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) in view of Aoyama et al. (US 10,303,945), and further in view of Aldana et al. (US 2020/0120458).
As per claim 11, Bortz and Aoyama demonstrated all the elements as disclosed in claim 9, and Bortz further discloses the emitor could be mounted on a vehicle (col. 19, line 2).
It is noted Bortz and Aoyama do not explicitly teach the at least one emitor comprises a headlight or a taillight of the vehicle. However, this is known in the art as taught by Aldana et al., hereinafter Aldana. Aldana discloses a vehicle communication method in which RF transceiver and antenna system may be integrated into a headlight or taillight ([1218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Aldana into Bortz and Aoyama because Bortz and Aoyama disclose a method of sharing information in an augmented reality system and Aldana further discloses a communication method in which a transceiver could be mounted on a vehicle for the purpose of enhancing personized experiences.
 Claim 17 is a medium claim with limitation similar to claim 11, therefore is similarly rejected as claim 11.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740), Aoyama et al. (US 10,303,945) and Mott, and further in view of McCutchen (US 2008/0007645).
As per claim 4, Bortz, Aoyama and Mott demonstrated all the elements as disclosed in claim 1, and Bortz further discloses wherein processing the lighting sequence to output the additional image data further comprises: 
detecting pels from the lighting sequence; 
detecting a digital sequence from the detected pels; and 
based on the detected digital sequence, assembling a digital label as the additional image data (col. 41, ln 23- ln. 30 where a symbol or a text is overlaid).  
It is noted Bortz, Aoyama and Mott do not explicitly teach detecting pels from the lighting sequence; and detecting a digital sequence from the detected pels. However, this is known in the art as taught by McCutchen. McCutchen an imaging system in which an image sensor emits electrical signals, which typically correspond to the intensity of the light for successive sequences of pixels (pels) ([0024]).
It would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the use the teaching of McCutchen into Bortz, Aoyama and Mott because Bortz, Aoyama and Mott disclose a method of sharing information in an augmented reality system and McCutchen further discloses a method of identifying additional information for the purpose of enhancing personized experiences.
s 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) and Aoyama et al. (US 10,303,945), and further in view of McCutchen (US 2008/0007645).
Claim 10 is a method claim with limitation similar to claim 4, therefore is similarly rejected as claim 4.
Claim 16 is a medium claim with limitation similar to claim 4, therefore is similarly rejected as claim 4.

Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) and Aoyama, and further in view of Mott et al. (US 9,432,421).
Claims 13-14 are method claims with limitations similar to claims 7-8, respectively, therefore are similarly rejected as claims 7-8, respectively.
Claims 19-20 are medium claims with limitations similar to claims 7-8, respectively, therefore are similarly rejected as claims 7-8, respectively. 
 
 
 
Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues Bortz in view of Aoyama and further in view of Mott does not teach "generate, based on the plurality of images of the area, an augmented reality presentation, wherein the augmented reality presentation includes first augmented reality objects from a first source," "based on determining that the plurality of images includes the lighting sequence, process the lighting sequence to output additional image .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             August 26, 2021